Citation Nr: 1814088	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from December 1992 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
This case was previously remanded by the Board in October 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.

In October 2015, the Board remanded the claim of entitlement to service connection for a low back disability for additional development.  An August 2016 rating decision granted entitlement to service connection for a back disability.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997).
 

FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a diagnosis of a left knee disability proximate to the claim, or during the appeal period.

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a right knee disability etiologically related to an in-service injury, event or disease, or proximately due to, or chronically aggravated by, a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for a Left Knee Disability

The Veteran contends that he has a left knee disability that is directly related to his active service.  Specifically, the Veteran contends that he sustained a left knee injury in June 1995, when he stepped in a hole while performing a formation run.  See, February 2016 VA knee examination.  

To establish service connection for a disability on a direct-incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A review of the Veteran's service treatment records reveals that the Veteran injured his left knee during service.  A June 1995 service treatment record reflects that the Veteran injured his left knee after a four mile run.  However, the evidence of record does not contain probative evidence of a left knee disability at any time proximate to, or during, the claim.  During the pendency of the claim the Veteran was provided a VA knee and lower leg examination in March 2012.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination. The VA examiner noted the Veteran had a diagnosis of right knee patellofemoral syndrome.  However, the VA examiner did not note any current left knee disability.  

The Veteran was provided a second VA examination in February 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran sustained a left knee strain in June 1995 and patellofemoral pain syndrome in June 1995.  However, the VA examiner did not provide a current diagnosis of a left knee disability.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current left knee disability that had its onset during active service or that there is a current left knee disability that is otherwise causally or etiologically related to his active service.  As such, service connection for a left knee disability is not warranted.  Degmetich, 104 F. 3d at 1333.   

The Board acknowledges the Veteran's assertions that he has a left knee disability.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the March 2012 and February 2016 VA examinations, which do not show a diagnosis of a left knee disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

While the Veteran has a complaint of a left knee disability, a complaint, or symptoms, is not a "disability" for VA purposes.  The Board cannot grant service connection for a symptom.  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had a left knee disability at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a left knee disability during or in proximity to the appeal period.  Without evidence of a current diagnosis of a left knee disability the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Knee Disability

The Veteran contends that he has a right knee disability that is directly related to his active service or secondary to a left knee disability.  Specifically, the Veteran contends that he injured his knees while running during service.  See, March 2012 VA examination.  In the alternative, the Veteran contends that his right knee disability is secondary to his left knee disability due to overcompensating for his left knee condition.  See, April 2014 statement.    

The evidence of record shows that the Veteran has a current diagnosis of right knee patellofemoral syndrome.  See, e.g., May 2012 VA examination.  Therefore, there is evidence of a current disability.

As to an in-service event, a review of the Veteran's service treatment records reveals that the Veteran injured his left knee during service.  A June 1995 service treatment record reflects that the Veteran injured his left knee after a four mile run.  However, the service treatment records do not reflect any complaints of a right knee injury.  A September 2000 report of medical history shows that the Veteran did not complain of "trick" or locked knees.  Additionally, the September 2000 separation examination does not reflect a right knee injury or symptoms.    

In summary, the service treatment records do not reflect in-service complaints of a right knee injury or pain.  The Veteran was provided a VA examination in February 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he injured his right knee while running upstairs at home in 2015.  The Veteran further stated that he had arthroscopic surgery on his right knee in October 2015.  Additionally, a review of the record reflects that the Veteran originally filed a claim for "knee injury" that occurred in June 1995.  The Veteran did not specifically file a claim for entitlement to service connection for a right knee disability.  Thus, the first evidence of a right knee disability is the March 2012 VA examination which reflects right knee patellofemoral syndrome.  Therefore, there is evidence of a current right knee disability, but there is no evidence of an in-service injury, illness or disease to which the current right knee disability may be medically attributed.  Rather, the evidence suggests that the Veteran suffered a left knee injury in June 1995.

While the Veteran is competent to report a right knee injury in service, the Board does not find him to be credible in this regard.  The service medical records are absent for complaint of a right knee injury or abnormality while demonstrating complaint of a left knee injury.  Additionally, the absence of demonstration of a right knee complaint until more than a decade after service is for consideration and weighs against the Veteran's claim.  

The Board has also considered whether the Veteran is entitled to service connection for a right knee disability as secondary to a left knee disability.  Secondary service connection is warranted where a disability is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence that the disability for which service connection is sought is proximately due to, or chronically aggravated by, service-connected disability.

Since the Veteran is not service-connected for a left knee disability, a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability alleged to have caused or aggravated the disability for which service connection is sought is service-connected.  Accordingly, the claim for entitlement to service connection for a right knee disability as secondary to a left knee disability, is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In summary, the most probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current right knee disability and his active service, nor is the right knee disability at issue proximately due to, or chronically aggravated by a service-connected disability.  There has been no assertion or demonstration of record that the right knee disability at issue is proximately due to, or chronically aggravated by, the currently service-connected back disability.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


